WHITING, J.
Prior to July 1, 1919, the school districts of this state were divided into two general classes: One containing all districts except those organized into what were designated as “independent school districts’; the other, the “independent school districts.” Those belonging to the first class included township districts and districts comprising less than a township,, and were -designated either by the name of the township or, in the ease of smaller districts, by number. It would appear from the record herein that the township within which is situated the city of Highmore had never been organized other than as a township school district, of which district the city of Highmore remained a part. On July 1, 1919, the present code of this state came into force and effect. It is the contention of the plaintiff and appellant that such code automatically, without any action whatever on the part of the residents within the above-mentioned township, took from, said township district the city of Highmore, and created of it an “independent school district,” leaving the remainder of the township a “common school district.” The sole question before us is the correctness of such contention.
The ¡Revised Codte of 1919 divides school districts along the same lines as they were classified under the former law, excepting that all districts other than the “independent” districts, consolidated districts and township high schools, are denominated “common school” districts. There was, however, one very material change made by such Revised 'Code. Under the prior laws, incorporated cities and towns were, either by themselves or in connection with adjacent territory, permitted to organize as “independent” districts and to be governed by the laws pertaining thereto, and under such laws as. existed prior to such Code no school district could become an “independent” district, except by the affirmative act of the residents therein. But section 7532 of such Code changed this by declaring' as follows:
“Any territory, having within its boundaries any 'citj or incorporated town, heretofore organized! for school purposes under or by operation of any special or general law, * * * shall be known as an independent schol district, the boundaries *435of which may or may not coincide with the boundaries of the city or town therein. * * *”
This section constituted any territory whatever theretofore organized for school purposes, and which contained within its boundaries a city or incorporated town, “an independent district,” regardless of whether it was theretofore an “independent district.” The wording is too plain to require report, or to permit resort, to any other parts of our school laws, past or present, to aid in the construction of same. There is not one word in the school laws of this state, as they now exist, that shows any intention on the part of the Legislature to divide any school district, except upon the initiative of the residents thereof. But, if this was not made clear by the school laws themselves, yet, in the absence of anything to the contrary in the school law, section 10667 'of the Revised Code of 1919 would control. This statute specifically declares that:
“The boundaries of every * * * school district * * * shall continue as established when .this Code takes effect until changed in the manner provided therein.”
The order appealed from is affirmed.